                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 1 of 27 Page ID #:1




                                                                    1 PANISH SHEA & BOYLE LLP
                                                                      RAHUL RAVIPUDI, State Bar No. 204519
                                                                    2   ravipudi@psblaw.com
                                                                      JESSE CREED, State Bar No. 272595
                                                                    3   creed@psb.law
                                                                      11111 Santa Monica Boulevard, Suite 700
                                                                    4 Los Angeles, California 90025
                                                                      Telephone: 310.477.1700
                                                                    5 Facsimile: 310.477.1699
                                                                    6 Damon Rogers, Esq. (SBN 263853)
                                                                      Damon@RogersBeltran.com
                                                                    7 Andy Beltran, Esq. (SBN 311441)
                                                                      Andy@RogersBeltran.com
                                                                    8 ROGERS | BELTRAN LLP
                                                                      1801 Century Park East, 24th Floor
                                                                    9 Century City, CA 90067
                                                                      Tel: (310) 556-9648
                                                                   10 Fax: (714) 464-4646
                                                                   11 Attorneys for PLAINTIFFS
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                     UNITED STATES DISTRICT COURT
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                   14
                                                                   15 CINA NOURI, an individual, and             Case No.
                                                                      RICARDO ZEPEDA, an individual, on
                                                                   16 behalf of themselves and all others        CLASS ACTION:
                                                                      similarly situated,
                                                                   17                                                1. VIOLATIONS OF
                                                                                    Plaintiffs,                         CALIFORNIA UNFAIR
                                                                   18                                                   COMPETITION LAW
                                                                            v.                                       2. VIOLATION OF
                                                                   19                                                   CALIFORNIA DATA
                                                                      MARRIOTT INTERNATIONAL,                           BREACH ACT
                                                                   20 INC., a Delaware corporation, and              3. BREACH OF CONTRACT
                                                                      DOES 1 to 100,                                 4. BREACH OF COVENANT OF
                                                                   21                                                   GOOD FAITH AND FAIR
                                                                                    Defendants.                         DEALING
                                                                   22                                                5. MONEY HAD AND
                                                                                                                        RECEIVED
                                                                   23                                                6. NEGLIGENCE
                                                                   24
                                                                                                                 DEMAND FOR JURY TRIAL
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                                         Case No.
                                                                                                    NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 2 of 27 Page ID #:2




                                                                    1         Plaintiffs Cina Nouri and Ricardo Zepeda (hereinafter collectively where
                                                                    2
                                                                        appropriate “Plaintiffs”) as individual consumers residing in California, on behalf of
                                                                    3
                                                                        themselves and on behalf of all others similarly situated, filed this Class Action
                                                                    4
                                                                    5 Complaint against Marriott International, Inc.            Plaintiffs hereby allege upon
                                                                    6
                                                                        information and belief as follows:
                                                                    7
                                                                    8 I.      INTRODUCTION
                                                                              1.     On November 30, 2018, Defendant Marriott International, Inc. (“Marriott”
                                                                    9
                                                                   10 or “Defendant”) disclosed one of the largest data security breaches in United States
                                                                   11
   LLP




                                                                        history (the "Data Breach"). Cyber criminals stole the personal information, including
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 in some cases passport information, of roughly 500 million customers. The attackers
                                                                   14 copied and encrypted information from one of Marriott's customer reservation systems
                                                                   15
                                                                        and attempted to remove it, causing millions of customers to worry about the threat of
                                                                   16
                                                                   17 identity fraud.
                                                                   18         2.     Even though Marriott has a duty to take precautions to protect the personal
                                                                   19
                                                                        data of these 500 million customer, Marriott allowed cyberattackers to roam freely and
                                                                   20
                                                                   21 mostly undetected for nearly four years. The thieves took sensitive personally
                                                                   22 identifiable information (“PII”), including mailing and billing addresses, phone
                                                                   23
                                                                        numbers, birth dates, gender, reservation data, passport numbers, email addresses,
                                                                   24
                                                                   25 credit and debit card numbers, expirations dates, and security codes.            Passport

                                                                   26 information is the legal property of the United States government.
                                                                   27
                                                                            3.     Worse yet, Marriott failed to disclose the Data Breach to the public for
                                                                   28
                                                                                                                                                         Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 3 of 27 Page ID #:3




                                                                    1 three months. It claims to have first discovered the full nature and extent of the Data
                                                                    2
                                                                        Breach in September 2018, but sat on the information for three months while letting the
                                                                    3
                                                                        thieves to pilfer more sensitive data.
                                                                    4
                                                                    5         4.     The scope and scale of the Data Breach is unprecedented. Marriott is one
                                                                    6
                                                                        of the largest hotel chains in the world. Marriott encompasses a portfolio of more than
                                                                    7
                                                                        6,700 properties and 30 hotel brands, across 129 countries. The Data Breach impacted
                                                                    8
                                                                    9 the customer reservation system of the Starwood brand hotels, which include W Hotels,
                                                                   10
                                                                        St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels & Resorts, Four
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Points by Sheraton and Design Hotels and Starwood branded timeshare properties.
                                                                   14
                                                                              5.     Marriott knew of the Data Breach as early as 2014. In fact, in 2015,
                                                                   15
                                                                   16 Marriott discovered a smaller breach impacting the customer reservation system.
                                                                   17 Marriott had an opportunity to fully investigate and stop the small breach. Marriott
                                                                   18
                                                                        could have added additional protections to prevent a larger, more serious breach, and a
                                                                   19
                                                                   20 larger, more serious breach is in fact what happened. Marriott had the opportunity to
                                                                   21 identify the attackers in the 2015 breach and investigate the ways in which they freely
                                                                   22
                                                                        infiltrated the Marriott customer reservation system, stole customer information, and
                                                                   23
                                                                   24 avoided detection. But it failed to do so.
                                                                   25         6.     Marriott knew that attackers target hotel chains like itself because they
                                                                   26
                                                                        hold a trove of valuable customer data (including credit card and passport information),
                                                                   27
                                                                   28 are easily accessible remotely for maintenance purposes, and is known among attackers

                                                                                                                    2                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 4 of 27 Page ID #:4




                                                                    1 for having lax protections. Hotels are especially vulnerable to security breaches,
                                                                    2
                                                                        because many still swipe credit cards at check-in rather than implement chip readers.
                                                                    3
                                                                        Despite this knowledge, Marriott did not seek to take reasonable precautions, tailored to
                                                                    4
                                                                    5 the unique systems, networks, and vulnerabilities of a global hotel chain, to protect
                                                                    6
                                                                        customer data.
                                                                    7
                                                                              7.     Marriott made promises to its customers to protect the confidentiality of
                                                                    8
                                                                    9 their information. Marriott made these privacy policies and commitments available in a
                                                                   10
                                                                        variety of documents, including on Marriott's websites, and in written privacy notices to
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 its customers. Marriott made these promises to convince its customers to freely give
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Marriott sensitive and confidential personal information and lure them to feel protected
                                                                   14
                                                                        by an organization these customers thought they could trust. Instead, Marriott stored
                                                                   15
                                                                   16 this sensitive information in a breachable system and failed to install necessary alert
                                                                   17 systems to identify and deter cyberattackers. Not only did Marriott leave the "bank
                                                                   18
                                                                        vault" open for attackers to steal information, but it also failed to have security systems
                                                                   19
                                                                   20 like alarms and "video monitors" that would go off of intruders tried to steal the loot.
                                                                   21         8.     Plaintiffs and the Class they seek to represent have been injured as a result
                                                                   22
                                                                        of the Data Breach. Plaintiffs expect to replace their passports at an expense of $115 to
                                                                   23
                                                                   24 $175 each. They expect to spend hours filing police reports and poring over credit
                                                                   25 reports to search for identity theft. They expect to pay monthly or annual fees for
                                                                   26
                                                                      identity theft and credit monitoring services. They are experiencing emotional distress
                                                                   27
                                                                   28 and worry that for the rest of their lives their personal information, including credit card

                                                                                                                    3                                      Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 5 of 27 Page ID #:5




                                                                    1 data, is available for use by criminals.
                                                                    2
                                                                               9.    Because Marriott failed to provide even minimally adequate computer
                                                                    3
                                                                        systems and data security practices, Plaintiffs and the Class are forced to suffer the
                                                                    4
                                                                    5 consequences. This Court must hold Marriott accountable.
                                                                    6
                                                                        II.    THE PARTIES
                                                                    7
                                                                               10.   Plaintiff Cina Nouri is a citizen of California and resides in Los Angeles
                                                                    8
                                                                        County.
                                                                    9
                                                                   10          11.   Plaintiff Ricardo Zepedia is a citizen of California and resides in Los
                                                                   11
   LLP




                                                                        Angeles County.
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13          12.   Marriott is a Delaware corporation with its principal place of business in

                                                                   14 Bethesda, Maryland.
                                                                   15
                                                                        III.   JURISDICTION, STANDING, AND VENUE
                                                                   16
                                                                               13.   This Court has original jurisdiction over this Class Members’ state law
                                                                   17
                                                                   18 claims pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. §1367 (the Act).
                                                                   19 At least one of the parties from each side is from different states (minimal diversity)
                                                                   20
                                                                        and the amount in controversy is well over five million dollars ($5,000,000), exclusive
                                                                   21
                                                                   22 of interest and costs.
                                                                   23          14.   This Court has personal jurisdiction over Marriott.         Marriott has
                                                                   24
                                                                        purposefully availed itself of the privilege of conducting business in California.
                                                                   25
                                                                   26 Marriott is registered to conduct business in California. Marriott oversees, manages,
                                                                   27 owns, and operates dozens of properties throughout California. Marriott advertises and
                                                                   28

                                                                                                                   4                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 6 of 27 Page ID #:6




                                                                    1 markets its brands, including the Starwood-branded hotels at issue in this lawsuit,
                                                                    2
                                                                        throughout California. Marriott makes offers to California residents to reserve hotel
                                                                    3
                                                                        rooms through its online portals, telephone reservation system, and travel agents. All
                                                                    4
                                                                    5 of these California activities by Marriott were and are continuous and systematic.
                                                                    6
                                                                        Plaintiffs' claims arise out of these continuous and systematic activities because
                                                                    7
                                                                        Plaintiffs made their hotel reservations from California, enrolled in the Starwood Guest
                                                                    8
                                                                    9 Preferred loyalty program from California, provided the information at issue in the Data
                                                                   10
                                                                        Breach from California, and consummated the reservation transactions at issue from
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 California. Marriott purposefully directed its activities toward California by expressly
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 aiming its collection of reservation information to California residents. Marriott has the
                                                                   14
                                                                        addresses of Plaintiffs and therefore knew Plaintiffs were residents of California.
                                                                   15
                                                                   16         15.    Venue is proper in this District because a substantial part of the events and

                                                                   17 omissions and acts giving rise to the claims herein occurred in this District. Venue is
                                                                   18
                                                                        also proper in this District because there is personal jurisdiction over Defendant, and a
                                                                   19
                                                                   20 substantial number of unnamed class members reside in this District and California.
                                                                   21 Presently and at all times, Defendant has conducted substantial, continuous and
                                                                   22
                                                                        systematic commercial activities in this District.
                                                                   23
                                                                   24         16.    Plaintiffs have standing to bring this action. Plaintiffs' PII has been

                                                                   25 compromised, including names, addresses, passport numbers and expiration dates,
                                                                   26
                                                                      financial and payment information (including credit card numbers and expiration
                                                                   27
                                                                   28 dates), gender, birth dates, email addresses, passwords, and more. Their PII has been

                                                                                                                    5                                     Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 7 of 27 Page ID #:7




                                                                    1 compromised by criminals seeking to exploit, commercialize, and use such information
                                                                    2
                                                                        for their own personal benefit and at great expense to Plaintiffs. There is a clear
                                                                    3
                                                                        increased risk of identity theft that courts, lawmakers, regulators, Marriott, and the
                                                                    4
                                                                    5 general public know to occur as a result of data breaches involving the type of
                                                                    6
                                                                        information at issue in this case. There is an objectively reasonable likelihood of injury
                                                                    7
                                                                        to Plaintiffs as a result of the Data Breach.
                                                                    8
                                                                    9 IV.     COMMON ALLEGATIONS
                                                                   10         17.    Marriott is a global hotel chain with more than 6,700 properties across 130
                                                                   11
   LLP




                                                                        countries and territories. It has had at least 500 million customers making reservations
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 for its hotels. In 2016, Marriott finalized a merger with Starwood Hotels and Resorts
                                                                   14 Worldwide, LLC ("Starwood"), another global hotel chain with brands such as the
                                                                   15
                                                                        Sheraton, the W Hotels, and Westin Hotels and Resorts.
                                                                   16
                                                                   17         18.    In merging Starwood into the Marriott brand, Marriott continued to

                                                                   18 maintain separate guest reservation databases for Marriott and Starwood hotels. When
                                                                   19
                                                                        making reservations with Starwood-branded hotels (the "Starwood Reservation
                                                                   20
                                                                   21 System), customers are required to provide extensive personal information, including
                                                                   22 names, mailing and billing addresses, passport information, credit or debit card
                                                                   23
                                                                        information, email addresses, and birthdays (the "Reservation Information"). Marriott
                                                                   24
                                                                   25 stored the customer information on databases it owned, operated, controlled and
                                                                   26 maintained (the "Starwood Database").
                                                                   27
                                                                            19. To make a reservation at a Starwood property through the Starwood
                                                                   28

                                                                                                                    6                                      Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 8 of 27 Page ID #:8




                                                                    1 Reservation System, Customers had to provide some or all of the Reservation
                                                                    2
                                                                        Information. If making a reservation abroad, customers may also be required to
                                                                    3
                                                                        provide passport information, including their passport number, when reserving or check
                                                                    4
                                                                    5 in to a hotel. Passports and the information contained thereon are the legal property of
                                                                    6
                                                                        the United States, but passport bearers are beneficiaries of the passport.
                                                                    7
                                                                              20.    On its website, Marriott acknowledges its responsibility to safeguard
                                                                    8
                                                                    9 Reservation Information. Marriott promises customers that it "seek[s] to use reasonable
                                                                   10
                                                                        organizational, technical and administrative measures to protect Personal Data."
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 Defendant's Privacy Statement further provides that Defendant will "retain your
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Personal Data for the period necessary to fulfill the purposes outlined in this Privacy
                                                                   14
                                                                        Statement unless a longer retention period is required or permitted by law."
                                                                   15
                                                                   16         21.    Defendant also expressly represents the fact that it is "Privacy Shield

                                                                   17 Certified," and directs customers to its "Privacy Shield Guest Privacy Policy" (the
                                                                   18
                                                                        "Privacy Shield Policy"). The Privacy Shield Policy promises customers that, inter
                                                                   19
                                                                   20 alia, Defendant "use[s] reasonable physical, electronic, and administrative safeguards
                                                                   21 to protect your Personal Data from loss, misuse and unauthorized access, disclosure,
                                                                   22
                                                                        alteration and destruction, taking into account the nature of the Personal Data and the
                                                                   23
                                                                   24 risks involved in processing that information."
                                                                   25         22.    Despite these promises, Marriott's Starwood Database was breached,
                                                                   26
                                                                        resulting in the theft of hundreds of millions of customers' PII and the risk of identity
                                                                   27
                                                                   28 fraud for each and every one of them.

                                                                                                                    7                                     Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                              Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 9 of 27 Page ID #:9




                                                                    1         A.    The Data Breach
                                                                    2         23.   On November 30, 2018, Marriott announced that it had discovered the
                                                                    3
                                                                        Data Breach. The Data Brach impacted 500 million guests interacting with the
                                                                    4
                                                                        Starwood reservation system since 2014. A forensic investigation of the Data Breach
                                                                    5
                                                                    6 showed that PII for approximately 327 million guests, including names, mailing
                                                                    7
                                                                        addresses, phone numbers, email addresses, passport numbers, Starwood Preferred
                                                                    8
                                                                        Guest account information, dates of birth, gender, arrival and departure information,
                                                                    9
                                                                   10 reservation dates, communication preferences and payment card numbers and
                                                                   11
   LLP




                                                                        expiration dates. Marriott has publicly announced that the Data Breach involved the
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Starwood Database which contained guest information relating to reservations at
                                                                   14 Starwood properties on or before September 10, 2018.
                                                                   15
                                                                              24.   Marriott's Privacy Policy states the Marriott collects additional types of
                                                                   16
                                                                   17 personal data than the data Marriott has identified may have been exposed. The
                                                                   18 Privacy Policy states that Marriott collects the following information:
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                                  8                                    Case No.
                                                                                                       NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 10 of 27 Page ID #:10




                                                                    1               a. Financial information in limited circumstances
                                                                    2               b. Language preference
                                                                    3               c. Important dates, such as birthdays, anniversaries and special
                                                                                       occasions
                                                                    4
                                                                                    d. Membership or loyalty program data (including co-branded
                                                                    5                  payment cards, travel partner program affiliations)
                                                                    6               e. Employer details
                                                                    7               f. Travel itinerary, tour group or activity data
                                                                    8               g. Prior guest stays or interactions, goods and services purchased,
                                                                                       special service and amenity requests
                                                                    9
                                                                                    h. Geolocation information
                                                                   10
                                                                                    i.    Social media account ID, profile photo and other data publicly
                                                                   11                    available, or data made available by linking the customer's social
   LLP




                                                                                         media and loyalty accounts
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                                    j.    Data about family members and companions, such as names and
                                                                   13                    ages of children
                                                                   14               k. Biometric data, such as digital images
                                                                   15               l.    Images and video and audio data via: (a) security cameras located
                                                                                         in public areas, such as hallways and lobbies, in our properties; and
                                                                   16                    (b) body-worn cameras carried by our loss prevention officers and
                                                                                         other security personnel
                                                                   17
                                                                                    m. Guest preferences and personalized data (“Personal Preferences”),
                                                                   18                  such as the customers interests, activities, hobbies, food and
                                                                                       beverage choices, services and amenities of which the customer
                                                                   19                  advises Marriott or which Marriott learns about during the
                                                                                       customer's visit.
                                                                   20
                                                                             25.    Marriott's public announcement claims that Marriott first became aware of
                                                                   21
                                                                   22 this enormous cyberattack on September 8, 2018 when it received an alert from an
                                                                   23 internal security tool regarding an attempt to access the Starwood Database. Marriott
                                                                   24
                                                                      began and investigation and purported to decrypt the information and determine the
                                                                   25
                                                                   26 origin of the contents, i.e. the Starwood Database, on November 19, 2018.
                                                                   27        26.    In truth, Marriott knew of its internal network vulnerabilities as early as
                                                                   28

                                                                                                                   9                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 11 of 27 Page ID #:11




                                                                    1 2015.     In 2015, Marriott discovered a smaller breach impacting the customer
                                                                    2
                                                                        reservation system. Marriott had an opportunity to fully investigate and stop the small
                                                                    3
                                                                        breach. Marriott could have added additional protections to prevent a larger, more
                                                                    4
                                                                    5 serious breach, and a larger, more serious breach is in fact what happened. Marriott had
                                                                    6
                                                                        the opportunity to identify the attackers in the 2015 breach and investigate the ways in
                                                                    7
                                                                        which they freely infiltrated the Marriott customer reservation system, stole customer
                                                                    8
                                                                    9 information, and avoided detection. But it failed to do so.
                                                                   10
                                                                              27.    Moreover, Marriott acknowledges that the Data Breach first began in or
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 around 2014. Marriott failed to identify and alert authorities of criminal cyberattackers
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 roaming around its systems for four years straight. Marriott should have identified the
                                                                   14
                                                                        cyberattack earlier than it did. The hotel group should have established alert systems
                                                                   15
                                                                   16 and taken other precautions in order to protect the customer information in its
                                                                   17 reservation systems.
                                                                   18
                                                                              28.    On November 30, 2018, Marriott's CEO expressed regret and gave a
                                                                   19
                                                                   20 public apology. President and Chief Executive Officer Arne Sorenson conceded in a
                                                                   21 press release that Defendant "fell short of what our guests deserve and what we expect
                                                                   22
                                                                        of ourselves," and would be "using lessons learned to be better moving forward."
                                                                   23
                                                                   24         B.     Consequences of the Data Breach

                                                                   25         29.    The consequences of the Data Breach are and will be unprecedented. They

                                                                   26 will be severe, irreparable, and inconvenient for all the customers affected, including
                                                                   27
                                                                      Plaintiffs.
                                                                   28

                                                                                                                   10                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 12 of 27 Page ID #:12




                                                                    1             30.    The types of data at issue in the Data Breach is incredibly valuable to
                                                                    2
                                                                        criminals, thieves, and the public at large. There is a black market for this type of data
                                                                    3
                                                                        because it is valuable. Specifically, the Data Breach exposed personally identifiable
                                                                    4
                                                                    5 information, including contact information, birth dates, passports, and other personal
                                                                    6
                                                                        information. It exposed financial information, including credit cards and expiration
                                                                    7
                                                                        dates and other financial information.
                                                                    8
                                                                    9             31.    Marriott says the payment card numbers were encrypted, but it does not
                                                                   10
                                                                        yet know if the hackers also stole the information needed to decrypt them.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12             32.    As a result, Plaintiffs and members of the Classes now face a real and
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 immediate risk of identity theft and financial fraud associated with the disclosure of
                                                                   14
                                                                        their PII, and will need to monitor, or continue to monitor, their bank accounts, credit
                                                                   15
                                                                   16 and tax filings for an indefinite duration.
                                                                   17             33.    The processes of discovering and dealing with the repercussions of identity
                                                                   18
                                                                        theft are time consuming and difficult. The Bureau of Justice Statistics found that
                                                                   19
                                                                   20 "among victims who had personal information used for fraudulent purposes, 29% spent
                                                                   21 a month or more resolving problems."1
                                                                   22
                                                                                  34.    Additionally, there is commonly lag time between when harm occurs and
                                                                   23
                                                                   24 when it is discovered, and also between when personal information is stolen and when
                                                                   25 it is used. According to the U.S. Government Accountability Office, which conducted a
                                                                   26
                                                                        1
                                                                            Erika Harrell and Lynn Langton, Victims of Identity Theft, 2012, (Bureau of Justice Statistics
                                                                   27 Dec. 2013), available at http://www.bjs.gov/content/pub/pdf/v itl2 .pdf (last viewed December 4,
                                                                   28 2018).

                                                                                                                           11                                         Case No.
                                                                                                               NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 13 of 27 Page ID #:13




                                                                    1 study regarding data breaches:
                                                                    2
                                                                                 [L]aw enforcement officials told us that in some cases, stolen data may
                                                                    3            be held for up to a year or more before being used to commit identity
                                                                                 theft. Further, once stolen data have been sold or posted on the Web,
                                                                    4
                                                                                 fraudulent use of that information may continue for years. As a result,
                                                                    5            studies that attempt to measure the harm resulting from data breaches
                                                                                 cannot necessarily rule out all future harm.2
                                                                    6
                                                                    7            C.     Plaintiffs' PII Was Compromised
                                                                    8                   1.     Cina Nouri
                                                                    9            35.    Cina Nouri is a California citizen and resident. He is the owner of an
                                                                   10
                                                                        automobile shop in Los Angeles, California. He resides in Los Angeles County. Cina
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 Nouri has made numerous hotel reservations for stays at Starwood properties during the
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 relevant time period. He made reservations at the Sheraton hotel in 2011, 2015, 2016,
                                                                   14
                                                                        and May 2018. He made reservations at the W Hotels in 2013. Sheraton and W Hotels
                                                                   15
                                                                   16 are Starwood properties. He made some of the reservations directly with the hotel and
                                                                   17 others through an online travel agency. He checked in to each of the hotels. Because
                                                                   18
                                                                        some of the hotels were in foreign countries, he provided his passport information to
                                                                   19
                                                                   20 Marriott to make the reservations.
                                                                   21            36.    In 2011, he signed up for Starwood Preferred Guest rewards program. He
                                                                   22
                                                                        gave substantial PII to the Starwood Reservation System in connection with his
                                                                   23
                                                                   24 enrollment in the rewards program.
                                                                   25            37.    Upon information and belief, as a result of his interactions with Marriott,
                                                                   26
                                                                        2
                                                                            See U.S. Government Accountability Office, GAO Report to Congressional Requesters, Data
                                                                   27 Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the Full
                                                                   28 Extent Is Unknown (June 2007), available at http://www.gao.gov/new.items/d07737.pdf

                                                                                                                       12                                      Case No.
                                                                                                            NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 14 of 27 Page ID #:14




                                                                    1 the Starwood Database contains his name, address, phone number, passport number and
                                                                    2
                                                                        expiration date, credit card number and expiration date, and other PII.           Upon
                                                                    3
                                                                        information and belief, the Data Breach compromised such information, and such
                                                                    4
                                                                    5 information is no longer securely on Marriott's Starwood Customer Reservation system.
                                                                    6
                                                                        As a result of the Data Breach, his information is unsecured, readily exploitable, and
                                                                    7
                                                                        out there for sale and commercialization by cyber criminals.
                                                                    8
                                                                    9         38.    As a result of Marriott's negligence in causing the Data Breach, Mr. Nouri
                                                                   10
                                                                        will have to replace his passport at an out-of-pocket expense, pay for credit monitoring
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 services, spend time checking his credit and credit card statements going back years for
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 any signs of theft, and spend time filing a police report. Additionally, Mr. Nouri has
                                                                   14
                                                                        had credit card fraud on an unusually frequent number of occasions in the past couple
                                                                   15
                                                                   16 years. He has had to replace his credit cards several times. Upon information and
                                                                   17 belief, Marriott's negligence in causing the Data Breach actually resulted in
                                                                   18
                                                                        compromise of Mr. Nouri's confidential payment and financial information.
                                                                   19
                                                                   20                2.    Ricardo Zepeda

                                                                   21         39.    Ricardo Zepeda is a California citizen and resident. He is a Los Angeles

                                                                   22 Police Department officer. He resides in Los Angeles County.
                                                                   23
                                                                              40.    Mr. Zepeda has made numerous hotel reservations for stays at Starwood
                                                                   24
                                                                   25 properties during the relevant time period. He made reservations at Aloft hotels and
                                                                   26 Westin Hotels in 2017. He made the reservations directly with the hotel. He checked
                                                                   27
                                                                      in to each of the hotels. Because some of the hotels were in foreign countries, he
                                                                   28

                                                                                                                   13                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 15 of 27 Page ID #:15




                                                                    1 provided his passport information to Marriott to make the reservations.
                                                                    2
                                                                              41.   Upon information and belief, as a result of his interactions with Marriott,
                                                                    3
                                                                        the Starwood Database contains his name, address, phone number, passport number and
                                                                    4
                                                                    5 expiration date, credit card number and expiration date, and other PII.            Upon
                                                                    6
                                                                        information and belief, the Data Breach compromised such information, and such
                                                                    7
                                                                        information is no longer securely on Marriott's Starwood Customer Reservation system.
                                                                    8
                                                                    9 As a result of the Data Breach, his information is unsecured, readily exploitable, and
                                                                   10
                                                                        out there for sale and commercialization by cyber criminals.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         42.   As a result of Marriott's negligence in causing the Data Breach, Mr.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Zepeda will have to replace his passport at an out-of-pocket expense, pay for credit
                                                                   14
                                                                        monitoring services, spend time checking his credit and credit card statements going
                                                                   15
                                                                   16 back years for any signs of theft, and spend time filing a police report.
                                                                   17
                                                                   18 V.      CLASS ACTION ALLEGATIONS

                                                                   19         43.   Plaintiffs bring this action on behalf of themselves and a "Class" of

                                                                   20 similarly situated persons, defined as the following:
                                                                   21
                                                                              All persons who provided their PII to Marriott and whose PII was compromised
                                                                   22
                                                                   23         as a result of the Data Breach during the Relevant Time Period.

                                                                   24         44.   The Relevant Time Period is defined as the maximum amount of time
                                                                   25
                                                                        permitted by applicable law.
                                                                   26
                                                                   27         45.   Numerosity. The Class is so numerous that joinder of all members is

                                                                   28 impractical. There are over a hundred members in the Class. Indeed, there are

                                                                                                                  14                                    Case No.
                                                                                                       NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 16 of 27 Page ID #:16




                                                                   1 approximately 300 to 500 million members in the Class. The number and identities of
                                                                   2
                                                                        such persons are ascertainable and identifiable based upon the records of Marriott.
                                                                   3
                                                                              46.   Commonality and Predominance. There are multiple common questions
                                                                   4
                                                                   5 of law and fact, the answers to which are apt to drive resolution of this case, and those
                                                                   6
                                                                        common questions of law and fact predominate over any questions affecting only
                                                                   7
                                                                        individual members. The common questions of law and fact include but are not limited
                                                                   8
                                                                   9 to:
                                                                   10
                                                                                    a. Whether Defendant failed to protect its customers’ PII with industry-
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                   standard protocols and technology;
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13               b. Whether Defendant’s practices are false, misleading, or reasonably
                                                                   14
                                                                                        likely to deceive;
                                                                   15
                                                                   16               c. Whether Defendant failed to disclose material facts relating to the

                                                                   17                   character and quality of its security practices;
                                                                   18
                                                                                    d. Whether Defendant’s conduct was reckless;
                                                                   19
                                                                   20               e. Whether California law applies to the proposed Class;

                                                                   21               f. Whether Defendant’s conduct constitutes a breach of contract;
                                                                   22
                                                                                    g. Whether Defendant’s conduct was negligent and/or grossly negligent;
                                                                   23
                                                                   24               h. Whether Defendant’s violated the California Data Breach Act, Cal.

                                                                   25                   Civ. Code § 1798.80, et seq. as alleged;
                                                                   26
                                                                                    i. Whether Defendant engaged in unlawful, unfair, or fraudulent business
                                                                   27
                                                                   28                   practices in violation of California’s Business and Professions Code §

                                                                                                                   15                                  Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 17 of 27 Page ID #:17




                                                                    1                  17200, et seq. as alleged;
                                                                    2
                                                                                    j. Whether Plaintiffs and other Class members are entitled to equitable
                                                                    3
                                                                                       relief, including, but not limited to preliminary and/or permanent
                                                                    4
                                                                    5                  injunction;
                                                                    6
                                                                                    k. Whether Marriott acquired PII from Plaintiffs and members of the
                                                                    7
                                                                                       Class;
                                                                    8
                                                                    9               l. Whether the PII of Plaintiffs and members of the Class were
                                                                   10
                                                                                       compromised as a result of the Data Breach;
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12               m. Whether the Data Breach occurred, and the scope, extent, and nature of
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                  the Data Breach;
                                                                   14
                                                                                    n. When Marriott first discovered the Data Breach;
                                                                   15
                                                                   16               o. How Marriott first discovered the Data Breach;

                                                                   17               p. How Marriott responded to discovery of the Data Breach, and whether
                                                                   18
                                                                                       such response was reasonable;
                                                                   19
                                                                   20               q. Whether Marriott should have known about the Data Breach before it

                                                                   21                  discovered it.
                                                                   22
                                                                              47.   Superiority. A class action is superior to other available methods for fairly
                                                                   23
                                                                   24 and efficiently adjudicating this controversy. Joinder of individual claims by all class
                                                                   25 members is impracticable. Even if every member of the Class could afford to sue, the
                                                                   26
                                                                      court system would be unnecessarily burdened by the influx of individual suits. The
                                                                   27
                                                                   28 prosecution of individual claims presents the potential for unfairness as a result of

                                                                                                                   16                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 18 of 27 Page ID #:18




                                                                    1 inconsistent or contradictory judgments. No litigation concerning this controversy has
                                                                    2
                                                                        already begun by any Class member. By contrast, the class action will efficiently
                                                                    3
                                                                        adjudicate this controversy by resolving common questions of law and fact, supporting
                                                                    4
                                                                    5 economies of scale, and consolidating the claims under the supervision of a single
                                                                    6
                                                                        court. Plaintiffs and their counsel are aware of no difficulties in managing a class
                                                                    7
                                                                        action. Proper notice to the class is reasonably feasible. Members of the Class are
                                                                    8
                                                                    9 readily identifiable and can be notified based on available information, including
                                                                   10
                                                                        Marriott's information.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         48.    Typicality. Plaintiffs' claims are typical of the members of the Class.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Plaintiffs are each individuals who provided PII to Marriott during the Relevant Time
                                                                   14
                                                                        Period and whose PII was compromised as a result of the Data Breach.
                                                                   15
                                                                   16         49.    Adequacy of Representation. Plaintiffs have no interest that is adverse to,

                                                                   17 or which conflict with, the interests of the Class, and they are able to, and will,
                                                                   18
                                                                        adequately and fairly represent the interests of the Class members. Moreover, Plaintiffs
                                                                   19
                                                                   20 have retained highly qualified, experienced, and competent counsel to prosecute the
                                                                   21 claims of each class member, and they intend to prosecute the claims vigorously. The
                                                                   22
                                                                        interests of the members of the class action will be fairly and adequately protected by
                                                                   23
                                                                   24 Plaintiffs and their counsel.
                                                                   25                              FIRST CAUSE OF ACTION
                                                                   26
                                                                                 (For unlawful, unfair, and fraudulent business practices under
                                                                   27
                                                                   28               California Business and Professions Code § 17200, et seq.)

                                                                                                                   17                                    Case No.
                                                                                                        NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 19 of 27 Page ID #:19




                                                                    1         50.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                    2
                                                                              51.    Defendant’s acts and practices constitute unlawful, unfair, and/or
                                                                    3
                                                                        fraudulent business practices, in violation of the Unfair Competition Law, Cal. Bus. &
                                                                    4
                                                                    5 Prof. Code § 17200, et seq.
                                                                    6
                                                                              52.    Defendant’s conduct constitute fraudulent practices in that they are likely
                                                                    7
                                                                        to deceive a reasonable consumer.
                                                                    8
                                                                    9         53.    Defendant’s acts and practices constitute unlawful practices in that they
                                                                   10
                                                                        violate the California Data Breach Act, Cal. Civ. Code § 1798.80, et seq. Defendant’s
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 unlawful practices also violate California’s Online Privacy Protection Act, Cal. Bus. &
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Prof. Code § 22576, which prohibits any company whose website or online service that
                                                                   14
                                                                        collects personal identifiable information from California consumers from “knowingly
                                                                   15
                                                                   16 and willfully” or “negligently and materially” breaching its own posed privacy policy.
                                                                   17         54.    Defendant’s acts and practices constitute unlawful practices in that they
                                                                   18
                                                                        constitute a systematic breach of contract.
                                                                   19
                                                                   20         55.    Defendant engaged in unfair business practices by, among other things:

                                                                   21                a. Engaging in conduct where the utility of the conduct is outweighed by
                                                                   22
                                                                                        the gravity of the consequences to Plaintiffs and the other members of
                                                                   23
                                                                   24                   the Class;

                                                                   25                b. Engaging in conduct that is immoral, unethical, oppressive,
                                                                   26
                                                                                        unscrupulous, or substantially injurious to Plaintiffs and the other
                                                                   27
                                                                   28                   members of the Class; and

                                                                                                                    18                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 20 of 27 Page ID #:20




                                                                    1                c. Engaging in conduct that undermines or violates the stated policies
                                                                    2
                                                                                        underlying the California’s Online Privacy Act and the California Data
                                                                    3
                                                                                        Breach Act, which seeks to protect consumers and their PII.
                                                                    4
                                                                    5         56.    As a direct and proximate result of Defendant’s unlawful, unfair, and
                                                                    6
                                                                        fraudulent business practices, Plaintiffs and the Class have suffered injury in fact and
                                                                    7
                                                                        lost money or property, in that they purchased products and services they otherwise
                                                                    8
                                                                    9 would not have purchased and paid more for these products and services than they
                                                                   10
                                                                        otherwise would have paid for.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         57.    Plaintiffs and the members of the Class are entitled to equitable relief,
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 including restitutionary disgorgement of all profits accruing to Marriott because of its
                                                                   14
                                                                        unlawful, unfair and fraudulent, and deceptive practices, attorney’s fees and costs,
                                                                   15
                                                                   16 declaratory relief, and a permanent injunction enjoining Marriott from its unlawful,
                                                                   17 unfair, fraudulent and deceitful activity.
                                                                   18
                                                                                                  SECOND CAUSE OF ACTION
                                                                   19
                                                                   20     (Violation of the California Data Breach Act, Cal. Civ. Code § 1780, et seq.)

                                                                   21         58.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                   22
                                                                              59.    The Data Breach constituted a “breach of the security system” of Marriott
                                                                   23
                                                                   24 pursuant to Cal. Civ. Code § 1798.82(g).
                                                                   25         60.    Defendant negligently and recklessly failed to provide reasonable and
                                                                   26
                                                                        adequate security measures. Defendant also unreasonably delayed in informing the
                                                                   27
                                                                   28 Plaintiffs and members of the Class about the security breach of Class members’

                                                                                                                    19                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 21 of 27 Page ID #:21




                                                                    1 confidential and non-public information after Marriott knew the data breach had
                                                                    2
                                                                        occurred.
                                                                    3
                                                                              61.    As a result of Marriott’s conduct, Plaintiffs and the Class incurred
                                                                    4
                                                                    5 economic damages related to the expenses for credit monitoring, replacement of
                                                                    6
                                                                        passports, the time and expense of reviewing credit card statements, and the economic
                                                                    7
                                                                        distress as a result of the fear of their identity and credit being compromised, and the
                                                                    8
                                                                    9 loss associated with paying supra-competitive priced for products and services that they
                                                                   10
                                                                        believed were purchased through secure transactions. They would not have paid such
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 inflated prices had they known that their PII would be compromised.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13         62.    Plaintiffs, individually and on behalf of the Class, seek all remedies
                                                                   14
                                                                        available under Cal. Civ. Code § 1798.84, including: (a) damages suffered by the
                                                                   15
                                                                   16 member of the Class; (b) statutory damages; and (c) equitable relief.
                                                                   17         63.    Plaintiffs, individually and on behalf of the Class, also seek reasonable
                                                                   18
                                                                        attorney’s fees and costs under Cal. Civ. Code § 1798.84(g).
                                                                   19
                                                                   20                              THIRD CAUSE OF ACTION

                                                                   21                                 (For Breach of Contract)
                                                                   22
                                                                              64.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                   23
                                                                   24         65.    Plaintiffs and the Class relied upon Defendant’s representations regarding

                                                                   25 privacy and data security before purchasing Defendant’s products and services.
                                                                   26
                                                                            66. Defendant imposed upon itself an obligation to use reasonable and
                                                                   27
                                                                   28 industry-standard security practices and procedures to protect Plaintiffs’ and Class

                                                                                                                    20                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 22 of 27 Page ID #:22




                                                                    1 members’ data and personal information.
                                                                    2
                                                                              67.    Plaintiffs and the Class performed their obligations.
                                                                    3
                                                                              68.    Plaintiffs and the Class paid for, but never received, the valuable security
                                                                    4
                                                                    5 protections to which they were entitled. Part of the priced of the products and services
                                                                    6
                                                                        was security and data protection.
                                                                    7
                                                                              69.    Accordingly, Plaintiffs, on behalf of themselves and the other Class
                                                                    8
                                                                    9 members, seek an order declaring that Marriott’s conduct constitutes a breach of
                                                                   10
                                                                        contract, and an award of damages in an amount equal to the difference in the free-
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 market value of the secure services and/or products paid for and the insecure services
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 and/or products they received and for all other damages proximately caused thereby.
                                                                   14
                                                                                                  FOURTH CAUSE OF ACTION
                                                                   15
                                                                   16               (For Breach of Covenant of Good Faith and Fair Dealing)

                                                                   17         70.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                   18
                                                                              71.    The law implies a covenant of good faith and fair dealing in every
                                                                   19
                                                                   20 contract.
                                                                   21         72.    Plaintiffs and the Class members contracted with Marriott by accepting
                                                                   22
                                                                        Marriott’s offers and paying for products and services.
                                                                   23
                                                                   24         73.    Plaintiffs and the Class performed all of the significant duties under their

                                                                   25 agreements with Marriott.
                                                                   26
                                                                            74. The conditions required for Marriott’s performance under the contract has
                                                                   27
                                                                   28 occurred.

                                                                                                                    21                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 23 of 27 Page ID #:23




                                                                    1         75.    Marriott did not provide and/or unfairly interfered with and/or frustrated
                                                                    2
                                                                        the right of Plaintiffs and the Class to receive the full benefits under their agreement.
                                                                    3
                                                                              76.    Marriott breached the covenant of good faith and fair dealing implied in its
                                                                    4
                                                                    5 contracts with Plaintiffs and the Class by failing to use and provide reasonable industry-
                                                                    6
                                                                        leading security practices.
                                                                    7
                                                                              77.    Plaintiffs and the Class were damaged by Marriott’s breach in that they
                                                                    8
                                                                    9 paid for, but never received, the valuable security protections to which they were
                                                                   10
                                                                        entitled, and which would have made their products and services more valuable.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                                 FIFTH CAUSE OF ACTION
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13                             (For Money Had and Received)
                                                                   14
                                                                              78.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                   15
                                                                   16         79.    Marriott misrepresented its security practices and procedures to Plaintiffs

                                                                   17 and the Class.
                                                                   18
                                                                              80.    Marriott received money belonging to Plaintiffs and the Class when it sold
                                                                   19
                                                                   20 them products and services with substandard security.
                                                                   21         81.    Marriott benefited from the receipt of money and retained it.
                                                                   22
                                                                              82.    Marriott received money under circumstances that in equity and good
                                                                   23
                                                                   24 conscience it would not be able to retain.
                                                                   25         83.    As a result of Marriott’s misconduct, Plaintiffs and the Class have been
                                                                   26
                                                                        harmed and are entitled to relief. Marriott is obligated to make restitution for its
                                                                   27
                                                                   28 customer’s purchases of products and services.

                                                                                                                    22                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 24 of 27 Page ID #:24




                                                                    1                              SIXTH CAUSE OF ACTION
                                                                    2
                                                                                                             (Negligence)
                                                                    3
                                                                              84.    Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
                                                                    4
                                                                    5         85.    Marriott owed Plaintiffs and members of the Class a duty to exercise
                                                                    6
                                                                        reasonable care in collecting, storing, disclosing, and protecting their PII. The duty
                                                                    7
                                                                        included maintaining and testing Marriott's security systems, and taking other
                                                                    8
                                                                    9 reasonable security measures to protect and adequately secure the SPI of Plaintiffs and
                                                                   10
                                                                        the Classes from unauthorized access and use.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         86.    Marriott further had a duty to timely disclose to Plaintiffs and the Class
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 that their PII had been or was reasonably believed to have been compromised. Timely
                                                                   14
                                                                        disclosure is appropriate so that Plaintiffs and the Classes could, among other things,
                                                                   15
                                                                   16 report the theft of their passport numbers to the State Department, monitor their credit
                                                                   17 reports for identity fraud, obtain credit freezes, undertake appropriate measures to avoid
                                                                   18
                                                                        unauthorized charges on their debit card or credit card accounts, and change or cancel
                                                                   19
                                                                   20 their debit or credit card PINs (personal identification numbers) to prevent or mitigate
                                                                   21 the risk of fraudulent cash withdrawals or unauthorized transactions.
                                                                   22
                                                                              87.    Marriott further had a duty to destroy the SPI of Plaintiffs and the Classes
                                                                   23
                                                                   24 from its databases within a reasonable amount of time after it was no longer necessary
                                                                   25 for Marriott to retain such information in order to mitigate the risk of loss of
                                                                   26
                                                                      individuals' SPI in the event of a data breach.
                                                                   27
                                                                   28       88. Marriott breached these duties by failing to implement and maintain

                                                                                                                    23                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 25 of 27 Page ID #:25




                                                                    1 adequate security measures to safeguard such information, failing to monitor its
                                                                    2
                                                                        systems to identify suspicious activity, allowing unauthorized access to the PII of
                                                                    3
                                                                        Plaintiffs and the Class, and failing to adequately encrypt or otherwise prevent
                                                                    4
                                                                    5 unauthorized access to the PII.
                                                                    6
                                                                              89.    Marriott further breached these duties by failing to timely notify Plaintiffs
                                                                    7
                                                                        and the Class. Marriott became aware of the Data Breach at least as early as September
                                                                    8
                                                                    9 8, 2018 and plausibly as early as 2015, but never informed Plaintiffs or the Class until
                                                                   10
                                                                        November 30, 2018.
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         90.    As a direct and proximate result of Defendant's failure to exercise
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 reasonable care and use commercially reasonable security measures, the PII of
                                                                   14
                                                                        Plaintiffs and the Classes was accessed, copied and encrypted by unauthorized
                                                                   15
                                                                   16 individuals who may have used the information to commit identity theft and fraud, or
                                                                   17 conveyed the information to others to do so. But for Defendant's failure to implement
                                                                   18
                                                                        and maintain adequate security measures to protect individuals' PII and failure to
                                                                   19
                                                                   20 monitor its systems to identify suspicious activity, the PII of Plaintiffs and the Classes
                                                                   21 would not have been stolen, and Plaintiffs and the Classes would not be at an increased
                                                                   22
                                                                        risk of identity theft and financial fraud for years into the future.
                                                                   23
                                                                   24         91.    Negligence Per Se is appropriate. Marriott had regulatory and statutory

                                                                   25 duties identified herein. Those regulatory and statutory duties were intended to benefit
                                                                   26
                                                                      customers like Plaintiffs and members of the Class. Marriott breached those regulatory
                                                                   27
                                                                   28 and statutory duties. As a foreseeable result of those breaches, Plaintiffs and members

                                                                                                                    24                                    Case No.
                                                                                                         NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 26 of 27 Page ID #:26




                                                                    1 of the Class were harmed.
                                                                    2
                                                                        VI.   PRAYER FOR RELIEF
                                                                    3
                                                                              WHEREFORE, PLAINTIFFS, individually and on behalf of other members of
                                                                    4
                                                                        the Class described in this Complaint that they seek to represent, respectfully request as
                                                                    5
                                                                    6 follows:
                                                                    7
                                                                              1.       For an Order certifying this action as a Class action;
                                                                    8
                                                                              2.       For an Order naming counsel herein as Class counsel;
                                                                    9
                                                                   10         3.       For an Order designating Plaintiffs as Class Representatives;
                                                                   11
   LLP




                                                                              4.       Enter judgment against Marriott and in favor of Plaintiffs for all causes of
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 action;
                                                                   14         5.       For an order declaring that Marriott’s acts and practices constitute a breach
                                                                   15
                                                                        of contract;
                                                                   16
                                                                   17         6.       For an order enjoining Marriott from continuing to engage in unlawful

                                                                   18 business practices as alleged herein;
                                                                   19
                                                                              7.       All economic and non-economic damages allowed by any causes of action;
                                                                   20
                                                                   21         8.       Costs of suit incurred herein;

                                                                   22         9.       Any and all prejudgment interest permitted by law;
                                                                   23
                                                                              10.      Reasonable attorney fees and costs of suit, including expert witness fees;
                                                                   24
                                                                   25         11.      Restitution; and

                                                                   26         For such further relief the Court deems proper.
                                                                   27
                                                                   28

                                                                                                                      25                                    Case No.
                                                                                                           NOURI, et al. v. MARRIOTT
                                                     Case 2:18-cv-10234-JFW-MRW Document 1 Filed 12/10/18 Page 27 of 27 Page ID #:27




                                                                   1 DATED: December 7, 2018        PANISH SHEA & BOYLE LLP
                                                                   2
                                                                   3
                                                                                                    By:
                                                                   4
                                                                                                          Jesse Creed
                                                                   5                                      Attorneys for PLAINTIFFS
                                                                   6
                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                   11
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                          26                         Case No.
                                                                                               NOURI, et al. v. MARRIOTT
